Citation Nr: 1412318	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for residuals of a cold injury of both feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1999 to February 2004.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2010, the Veteran testified at a hearing before the undersigned, and a transcript of that hearing is associated with the Veteran's claims file.

In September 2011, the Board remanded the issues listed above to the agency of original jurisdiction (AOJ) for additional evidentiary development.  VA subsequently lost the Veteran's claims file.  On January 25, 2013, the Appeals Management Center (AMC) initiated an unsuccessful search for the Veteran's claims file.  The AMC attempted to reconstruct the file, and issued a Supplemental Statement of the Case (SSOC) denying the Veteran's claims on March 1, 2013.  The Veteran's reconstructed claims file has been returned to the Board for further appellate review.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  





	(CONTINUED ON NEXT PAGE)
REMAND

I. File search and reconstruction

As noted in the Introduction above, the Veteran's claims file was lost at some point following the time the Board issued its September 2011 decision.  According to VA procedures, several specific steps must be taken in searching for and reconstructing lost files.  See M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  It appears the AMC initiated a search for the Veteran's claims file at the end of January 2013, inquiring at the Records Management Center (RMC), the RO in Waco, and the Fort Worth VA Medical Center without success.  In a January 29, 2013 letter, the AMC informed the Veteran that her file was lost, and requested her assistance while it was being rebuilt.  In pertinent part, the AMC was able to obtain a copy of the July 2007 rating decision, VA treatment records dating from February 2007 to January 2013, various correspondence letters from VA to the Veteran, and a packet of service records from the Defense Personnel Records Information Retrieval System (DPRIS) that included the Veteran's December 2004 Report of Medical History.  

While it appears the AMC was able to reconstruct part of the Veteran's claims file, it is unclear the extent to which the AMC attempted to obtain the Veteran's June 2008 Decision Review Officer (DRO) hearing transcript, or any Statement of the Case (SOC) or SSOC that was of record prior to the Board's September 2011 remand.  Indeed, the only SSOC of record is dated in March 2013, and such was issued after the AMC's reconstruction attempt.  It is also unclear to what extent the AMC attempted to obtain the Veteran's records of medical treatment from the Darnall Army Community Hospital or Community Center dating from April 2004 to October 2006, as listed under "Evidence" in the RO's July 2007 and October 2011 rating decisions.  Moreover, while email correspondence from the RMC dated on February 4, 2013 indicates that the Veteran's service treatment records could not be found, the AMC made no determination that it was reasonably certain such Federal records no longer exist or that further efforts to obtain them would be futile, nor did it contact the Veteran after February 4, 2013 to inform her of the unsuccessful search as per the requirements in 38 C.F.R. § 3.159(e).  

Each and every step taken to reconstruct the claims folder must be documented.  Upon review of the email exchanges and other documents of record dated during the 35-day time period beginning when the AMC initiated its claims file search and ending when it issued its SSOC, the Board has open questions as to whether all identifiable records were indeed requested, and if so, whether efforts to obtain such records were exhausted.  On remand, the AOJ should take all necessary steps to provide a clear record of the actions taken to reconstruct the Veteran's claims file so that review by higher tribunals can be meaningful, and so that the Veteran will have a clear understanding of what information is available in her file, and how she may be able to assist in the reconstruction.  Where specific attempts to obtain records are unsuccessful, the Veteran must be notified of such attempts in accordance with the provisions of 38 C.F.R. § 3.159(e).  

II. Expansion of Psychiatric Disability Claim and Additional Stressor Development

The Veteran's service-connection claim for an acquired psychiatric disability was originally raised, developed and adjudicated as a claim for depression alone.  However, the record as it currently exists includes diagnoses of not only major depressive disorder, but also generalized anxiety disorder (GAD) and PTSD.  See the Veteran's January 4, 2013 VA Psychiatry Note.  As such, the Board is expanding the issue to include consideration of whether any acquired psychiatric disability is related to service, to include depression, GAD and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Significantly, at the January 4, 2013 psychiatric assessment, a VA psychiatrist noted that the Veteran had a history of childhood sexual abuse and military sexual trauma with PTSD symptoms, somatic anxiety, panic disorder and depression.  Indeed, the Veteran previously reported to VA that she experienced military sexual trauma in a VA Telephonic Assessment dated July 2, 2007.  In this case, it does not appear that the Veteran received proper notice regarding how to substantiate a claim for service connection for PTSD based upon a personal assault.  See 38 C.F.R. § 3.304(f)(5).  This should be remedied on remand.


III. VA examinations

In September 2011, the Board remanded the Veteran's low back, bilateral foot, and psychiatric disability claims so the AOJ could schedule the Veteran for appropriate examinations, and obtain medical opinions as to the etiology of each diagnosed disability.  All VA examinations scheduled were cancelled through no fault of the Veteran's own.  In fact, the examinations scheduled most recently in May 2012 were specifically cancelled because "not enough information" could be sent to the examiner, presumably because the Veteran's claims file was missing.  The AMC solicited an independent medical opinion in February 2013, but the physician drafting the response could not offer opinions as to the etiology of the Veteran's psychiatric, low back or foot disabilities without resorting to speculation, noting that "[t]his case is being rebuilt and lacks the necessary medical records on the Veteran's active duty, presumptive period and/or post service clinical activity necessary to render a medical opinion."

While the Board is quite cognizant of the fact that many of the Veteran's treatment records are not currently with the file and are potentially lost, the fact remains that there are key unanswered questions that must be answered, or at least attempted, by medical professionals, before the Board can issue a decision on the merits as to each issue, as articulated in detail in the Board's September 2011 remand.  If VA examinations scheduled prior to the time the AMC reconstructed the Veteran's file required cancellation in May 2012 due to lack of information, such examinations should have been rescheduled after reconstruction of the file to ensure compliance with the Board's prior remand instructions.  The independent medical opinion solicited by the AMC following reconstruction in February 2013 is of no probative value as the physician made no attempt to look at the evidence that was in the reconstructed record [which in pertinent part included VA treatment records dating back to 2007, a December 2004 in-service report of medical history, and the Board's September 2011 detailed description of what existed in the Veteran's service records, her post-service treatment records, and lay assertions of continuity of symptoms], and offered no medical assessment whatsoever.   
 
Because the AOJ did not comply with the Board's prior remand instructions, the case must be remanded so that the VA examinations can be scheduled.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Provide an accounting of all steps taken to search for and reconstruct the Veteran's missing claims file, ensuring compliance with the pertinent provisions of VA's Adjudication Manual, specifically M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  All requests, responses and actions taken to locate and reconstruct the Veteran's missing VA claims file, must be fully documented in the Veteran's file for future review.  

In particular, make specific attempts to obtain the Veteran's June 2008 DRO hearing transcript, and any SOC or SSOC dating prior to the Board's September 2011 remand.  Any further search for records that may be identified on an obtained SOC or SSOC should also be performed.  In addition, request the Veteran's medical records from the Darnall Army Community Hospital or Community Center dating from April 2004 to October 2006.  

If any portion of the original claims file was sent to a scanning vendor for the creation of an electronic record, appropriate action should also be taken to verify that all documents sent for scanning are available on Virtual VA or the Veterans Benefits Management System (VBMS).  
The Veteran must be notified of all unsuccessful attempts to obtain non-Federal and Federal records as per the requirements outlined in 38 C.F.R. § 3.159(e), even if these attempts took place before the AMC recertified the Veteran's appeal to the Board in March 2013.  

   2.  Obtain and associate with the claims file any 
relevant VA medical records relating to the Veteran's treatment, if any, for mental health disability, her low back disability, and/or her bilateral foot disability dating from January 2013 to the present day.  In addition, afford the Veteran the opportunity to submit to VA, or authorize VA to obtain any additional private treatment records she believes would be relevant to her claim that are not currently of record.  As above, if such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Issue the Veteran a letter identifying the evidence needed to establish a claim for service connection for PTSD based on personal assault as per the provisions of 38 C.F.R. § 3.304(f)(5).  

4.  After completing items (1)-(3) above, schedule the Veteran for an examination to determine the nature and etiology of her claimed acquired psychiatric disability.  The claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA or VBMS), to include a copy of this remand and a copy of the Board's September 2011 decision, should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any acquired psychiatric disorder found to be present.  For each acquired psychiatric disorder identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner should also provide an opinion as to whether the evidence of record indicates that an in-service personal assault occurred.  

In providing such opinions, the examiner should assume that the Board's prior discussion of the medical evidence of record in its September 2011 remand (in particular, on pages 12-14) is factually accurate.  Most notably, with respect to the Veteran's in-service treatment, the examiner should accept as true that:

* The Veteran received in-service mental health treatment in August 1999, and was diagnosed with adjustment disorder, not otherwise specified;

* The Veteran exhibited symptoms of depression and anxiety during treatment in April 2000;

* The Veteran was noted to have difficulty sleeping and family problems during treatment in February 2001, for which she was referred to the mental health clinic;

* The Veteran testified that she was first diagnosed with depression during service in approximately 2000, when she was having difficulty adapting to the military lifestyle, and that she was prescribed anti-depressive medication during service after giving birth to her son in 2003.  

The examiner should also accept as true the Veteran's statements to the effect that she has experienced feelings of depression and a lack of interest in activities that she used to enjoy from her time in service to the present.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Schedule the Veteran for an examination to determine the nature and etiology of her claimed low back disability.  The claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA or VBMS), to include a copy of this remand and a copy of the Board's September 2011 decision, should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any low back disability found to be present.  If a low back disability is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

Notwithstanding the answer to the question immediately above, if low back arthritis is identified, the examiner should also determine if it is at least as likely as not that such arthritis manifested within the Veteran's first post-service year.  

In providing such opinions, the examiner should assume that the Board's prior discussion of the medical evidence of record in its September 2011 remand (in particular, on pages 14-16) is factually accurate.  The examiner should also accept as true the Veteran's statements to the effect that she experienced back pain following an incident unloading a pump gun and/or generator from a truck, and that she has continued to experience low back pain and discomfort following this incident.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Schedule the Veteran for an examination to determine the nature and etiology of her claimed cold injury residuals of the bilateral feet.  The claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA or VBMS), to include a copy of this remand and a copy of the Board's September 2011 decision, should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cold injury residuals of the feet are present.  For any cold injury residuals identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such cold injury residuals had their clinical onset during active service or are related to any in-service disease, event, or injury.   

In providing such opinion, the examiner should assume that the Board's prior discussion of the medical evidence of record in its September 2011 remand (in particular, on pages16 and 17) is factually accurate.  The examiner should also accept as true the Veteran's statements to the effect that she was exposed to significant cold during training exercises in service and that she has experienced pain, numbness, tingling, and cold sensitivity in the bilateral feet following service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


